                     Case 1:20-cr-00165-JEB Document 23-7 Filed 12/04/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            District of Columbia
                                             __________     District of __________


                         United States                         )
                             Plaintiff                         )
                                v.                             )      Case No. 20-cr-165-JEB
                       Kevin Clinesmith                        )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Carter Page                                                                                                   .


Date:          12/03/2020                                                               /s/ K. Lawson Pedigo
                                                                                          Attorney’s signature


                                                                                     K. Lawson Pedigo, TX0186
                                                                                      Printed name and bar number

                                                                                     Miller, Keffer & Pedigo
                                                                                  3400 Carlisle Street, Suite 550
                                                                                       Dallas, TX 75204
                                                                                                Address

                                                                                       klpedigo@mkp-law.net
                                                                                            E-mail address

                                                                                           (214) 696-2050
                                                                                           Telephone number

                                                                                           (214) 696-2482
                                                                                             FAX number
